Citation Nr: 1701756	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral boot disability.

2.  Entitlement to an extraschedular rating for bilateral foot disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In July 2015, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to an extraschedular rating for service-connected bilateral foot disability is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral pes cavus has more nearly approximated cavus deformity causing the plantar fascia to drop the forefoot, painful callosities, great toes hallux valgus deformities, hammer toes of the 2nd and 3rd digits bilaterally, history of Morton's neuroma, and fasciitis causing painful motion and use. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent for service-connected bilateral foot disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  A pre-adjudicatory letter dated October2009 fully satisfied the duty to notify provisions as VA notified the Veteran of the information and evidence needed to substantiate her claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate her claim, and by providing VA examinations in November 2009 and October 2012.  Additionally, the Veteran supplemented the record with her description of symptoms and functional limitations as well as an extensive January 2014 private examination report which provides all necessary findings to adjudicate the claim.  As addressed below, the Veteran is being assigned the maximum schedular rating for bilateral foot disability and being remanded for further development related to extraschedular consideration.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

The Veteran's bilateral foot disability is currently rated as 30 percent disabling.  During the relevant time period, temporary total disability evaluations have been assigned from September 10, 2009, to October 31, 2009; from June 27, 2011, to September 30, 2011; and from May 15, 2014, to August 31, 2014, for periods of convalescence following surgeries related to the service-connected bilateral foot complications.  38 C.F.R. § 4.30.  Those periods are not otherwise at issue in this decision.

Historically, the Veteran began to experience foot problems during basic training.  She required ostectomy of bunionette and release of extensor to the 5th digit of the right foot.  A June 1980 military examination noted that the transverse (metatarsal) arches were markedly flattened.  Her post service medical records reflected treatment for plantar fasciitis and severe callouses under the sub-metatarsals of both feet of toes 2-4.  A December 1995 VA examination found the Veteran to have a cavus foot which, upon weightbearing, turned into a pes planovalgus with a hallux abductovalgus deformity bilaterally.  She was also diagnosed with heel spur syndrome with chronic plantar fasciitis bilaterally, right greater than left.

An April 1996 AOJ rating decision granted service connection for bilateral foot disability, and assigned an initial 30 percent rating under Diagnostic Code 5299-5278.  The diagnostic code numbers appearing opposite the listed ratable disabilities are arbitrary numbers for the purpose of showing the basis of the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  Id.  In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Id.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id. 

In pertinent part, the Veteran filed a claim for an increased rating in September 2009.  Her private and VA treatment records reflect treatment for heel spur syndrome manifested by tenderness to palpation over the insertion of the plantar fascia, pes cavus, hammer toes, hallux valgus, and Morton's neuroma.  August 2009 VA treatment records reflect treatment for hammer toes on the right foot; residuals of a prior neuroma surgery on the right foot; and bunions.  On September 10, 2009, she underwent surgery for arthrodesis of the right second and third toes, and for stump neuroma excision on the right foot.  In October 2009, she had the pins removed from her right toes. 

An October 2009 statement from the Veteran's mother described the Veteran having painful feet which prevented her from exercising and loss of employment.  The Veteran's spouse described the Veteran has limping and favoring her right foot.

During a November 2009 VA examination, the Veteran described hammer toes of the right 2nd and 3rd toes partially relieved with treatment including Ibuprofen, surgery, elevation and inserts.  She had prior histories of excision of neuromas times 2, hammer toes, hallux valgus, and acquired claw foot (pes cavus).  Her right foot symptoms included pain, swelling, heat, redness, stiffness and lack of endurance while standing and while walking.  Her left foot symptoms included pain, stiffness and lack of endurance while standing, while walking.  There was no history of trauma to the feet.  Her functional limitations including 10 minutes of standing and 2 blocks of walking.  She reported a weight gain due to having to put more weight on her left foot due to increased pain over the right foot and being unable to exercise.

On physical examination, the left foot demonstrated tenderness at the second hammer toe, but demonstrated no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The left foot also demonstrated pes cavus with a normal plantar fascia and full range of motion in the ankle.  The right foot demonstrated painful motion, swelling and tenderness at the second and third toes, but did not demonstrate instability or weakness.  The Veteran had hammer toes of the second and third toe of the right foot that had been corrected by surgery.  The right foot also demonstrated pes cavus with plantar fascia within normal limits and a normal range of motion in the ankle.  There was hallux valgus with a 25 degree angle, 50 percent stiffness and dorsiflexion of 15 degrees.  The Veteran had a limping gait.  There was no foot atrophy.

The VA examiner diagnosed claw foot, hallux valgus, and Morton's neuroma of the right foot with associated hammer toes which had significant effects on her general occupational effect due to decreased mobility, pain and increased absenteeism.  Her foot disorders prevented exercise and sports, and had moderate effects on chores, shopping, recreation and traveling.

On June 27, 2011, the Veteran underwent surgery for right foot lapidus bunionectomy with external fixation, and surgery on the second and third right toes.  From June 27, 2011, to September 30, 2011, she had a temporary total disability rating as a result of the surgery.

In a VA Form 9 filing received in May 2012, the Veteran reported a progressive worsening of both her feet with history of 3 right foot surgeries in the past 3 years.  She reported an additional need for left foot surgery.  She reported constant bilateral foot pain and being limited in physical activity such as standing or walking for 10 to 15 minutes.

In October 2012, the Veteran underwent another VA examination.  At that time, she described increasing pain and stiffness in both feet.  She had a history of right foot hallux valgus and hammer toe reconstructions, and was awaiting left foot surgery within the next year.  She had hammer toes of the 2nd and 3rd digits bilaterally.  She had mild or moderate hallux valgus bilaterally.  The examiner indicated that the Veteran did not have pes cavus or Morton's neuroma.  The examiner did not indicate whether he reviewed the Veteran's claims file, and further did not address previous diagnoses of pes cavus and Morton's neuroma. 

Additional evidence includes a January 2014 examination conducted by a private physician which reviewed the Veteran's medical records, and provided an in-depth analysis of her pes cavus symptoms.  The Veteran reported working as a teacher which required her to be on her feet much of the day.  Her feet were very painful, and she tried to sit whenever possible.  She described multiple surgeries which somewhat helped her bunion, but did not change the angulation of her right valgus deformity - which the examiner described as severe.  She was awaiting left foot surgery.  She complained of bilateral plantar heel spurs - left more painful than the right.  The Veteran had a cavus, or high arch deformity, right greater than left which, due to overweighting on her metatarsal heads, tended to keep chronic callosities overlying metatarsal heads 2 and 3 bilaterally which required callus trimming.  She further complained of severe hammertoe deformity of the left 2nd toe awaiting repair, which at the same time would include 1st MTP bunionectomy.  The Veteran had to wear Crocs (a firm, plastic step-in type of shoe) which, however, put pressure on the hammertoe on the left which was uncomfortable.

Upon examination, the right foot manifested a hallux valgus deformity of the great toe; rigidity and limited mobility of the second and third toes with dorsiflexion of five degrees and plantarflexion of ten degrees; and decreased range of motion of the fifth toe.  The cavus deformity caused the plantar fascia to drop the forefoot 40 degrees.  The cavus deformity was more prominent medially, and the lateral aspect of the right foot was flat.  Dorsiflexion of the right ankle was limited by pain at ten degrees and was possible to 20 degrees plantar, with normal medial/lateral stability.  The right foot also contained a scar from repair of a bunion.  The left foot manifested a large bunion at the first metatarsophalangeal joint, and there was a hallux valgus deformity of the great toe.  The left foot also manifested a severe hammertoe deformity on the second toe.  The left foot was flat laterally but cavus medially, with plantar contractions severe enough to drop the forefoot 30 degrees.  The left heel was tender, and dorsiflexion of the left ankle was limited to ten degrees by pain and was possible to 20 degrees plantar.  There was hypermobility medially, implicating laxity of the lateral ankle ligaments.

The January 2014 private physician opined that the veteran had a 30-degree cavus deformity; noted marked contraction of the plantar fascia with drop forefoot; and varus deformity.  The physician further explained that the great toes do not usually hammer, but in this case the great toes had hallux valgus deformities.  The second and third toes bilaterally were hammertoes, with painful calluses.  Upon reviewing VA's criteria for rating pes cavus, the physician opined that the Veteran's symptoms warranted a disability rating in excess of 30 percent.

Thereafter, in May 2014, the Veteran underwent left foot Lapidus bunionectomy procedure with external rotation, and left foot 2nd digit arthrodesis of the PIP joint.  A VA podiatrist letter indicated the need for a nonweight-bearing recovery period of 8 to 10 weeks.  A December 2014 AOJ rating decision awarded a 100 percent convalescence rating from May 15, 2014 to September 1, 2014, at which time a 30 percent rating was resumed.

The Veteran's pes cavus has been rated by analogy to Diagnostic Code 5278.  Under Diagnostic Code 5278, a 10 percent rating is assigned for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.  A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).

Notably, the Veteran has also been diagnosed and treated for plantar fasciitis, callouses under the sub-metatarsals of both feet of toes 2-4, heel spur syndrome, hammer toes, hallux valgus, and Morton's neuroma which are features of the service-connected bilateral foot disability.  The most common symptom of plantar fasciitis is heel pain, which is rating by analogy to pes planus under Diagnostic Code 5276.  M21-1, Part III.iv.A.3.o.  Anterior metatarsalgia of any type, to include Morton's Disease or Morton's Neuroma, is evaluated under Diagnostic Code 5279 whether unilateral or bilateral.  However, separate evaluations for metatarsalgia and plantar fasciitis or pes planus is prohibited as they both contemplate pain with manipulation on use.  M21-1, Part III.iv.A.3.s.

The Board further observes that VA regulations instruct rating specialists to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  

Here, the records reflects a history of several right foot surgeries involving bunionette and release of extensor to the 5th digit of the right foot, two surgeries for Morton's neuroma of the right foot, arthrodesis of the right second and third toes, and right foot lapidus bunionectomy with external fixation.  One examiner described the angulation of her right valgus deformity as "severe."  The Veteran had one surgery to her left foot involving left foot Lapidus bunionectomy procedure with external rotation, and left foot 2nd digit arthrodesis of the PIP joint.  She has a long history of callouses under the sub-metatarsals of both feet of toes 2-4 described by one examiner as "severe" caused by the cavus with overweighting on her metatarsal heads.

The January 2014 private examiner described the right foot as being manifested by a hallux valgus deformity of the great toe; rigidity and limited mobility of the second and third toes with dorsiflexion of five degrees, plantar flexion of ten degrees, decreased range of motion of the fifth toe, a cavus deformity causing the plantar fascia to drop the forefoot 40 degrees and limitation of dorsiflexion of the right ankle was limited by pain at ten degrees and plantar flexion to 20 degrees. The left foot manifested a large bunion at the first metatarsophalangeal joint, a hallux valgus deformity of the great toe, a severe hammertoe deformity on the second toe, plantar contractions severe enough to drop the forefoot 30 degrees, and limitation of dorsiflexion of the right ankle was limited by pain at ten degrees and plantar flexion to 20 degrees with hypermobility medially, implicating laxity of the lateral ankle ligaments.

The Board first observes that the prior VA examination reports do not contain the same descriptive language as the January 2014 VA examiner.  The Board further notes that, while there appears to be a progressive worsening of bilateral foot disability, an actual worsening of the extent of pes cavus has not been shown to worsen.  The most recent VA examination, dated October 2012, is clearly inadequate as the examiner did not find pes cavus which, as early as VA examination in December 1995, was described as a cavus foot which, upon weightbearing, turned into a pes planovalgus with a hallux abductovalgus deformity bilaterally. 

On this record, the Board finds that the January 2014 private examiner, when viewed in light of the entire historical record, best describes all features of the Veteran's bilateral foot disability since the inception of this appeal.  This examination report describes features of both pes cavus and plantar fasciitis which are rated under different diagnostic codes.  The features of pes cavus include cavus deformity causing the plantar fascia to drop the forefoot, painful callosities, great toes hallux valgus deformities and hammer toes of the 2nd and 3rd digits bilaterally and history of Morton's neuroma.  The features of her fasciitis include painful motion and use.  

The Board finds that the Veteran's overall bilateral foot disability has more closely approximated the criteria for a 50 percent rating for bilateral pes cavus manifested by cavus deformity causing the plantar fascia to drop the forefoot, painful callosities, great toes hallux valgus deformities, hammer toes of the 2nd and 3rd digits bilaterally, history of Morton's neuroma, and fasciitis causing painful motion and use.

The Board has considered the Veteran's symptoms under diagnostic codes Morton's disease, hallux valgus, and hammer toe.  See Diagnostic Codes 5279, 5280, and 5282.  None of those allow for a rating in excess of 50 percent.  Notably, the Board has considered these aspects of disability for assigning the maximum schedular rating.  The criteria of Diagnostic Code 5284, while allowing for separate 50 percent ratings for each foot, are not applicable as the Veteran's disability does not originate from a foot injury and the pes cavus and fasciitis disabilities have their own specific diagnostic codes.  Copeland v. McDonald, 27 Vet. App. 333 (2015).


ORDER

Entitlement to an evaluation of 50 percent for bilateral pes cavus is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

The claims file contains evidence that arguably shows that the available schedular evaluations for the Veteran's bilateral foot disability is inadequate.  In this respect, the January 2014 private examiner described the Veteran's service-connected bilateral foot disability as causing limitation of ankle motion and, possibly, left ankle laxity.  In addition, the Veteran's service-connected bilateral foot disabilities may have caused a marked interference with employment and frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).  VA treatment records reflect that the Veteran has had five foot surgeries since May 2007.  See September 2014 VA Treatment Records.  The Veteran has provided testimony that her bilateral foot condition continues to worsen despite the surgeries, and the file contains evidence that she schedules surgeries during the summer to attempt to avoid interfering with her teaching schedule.  See July 2015 Veteran Statement; January 2014 Private Medical Records.  In light of the foregoing, referral of the question of entitlement to an extraschedular rating for the Veteran's service-connected bilateral foot disability is warranted.

Accordingly, the case is REMANDED for the following action:
 
1.  Associate with the claims folder records of the Veteran's VA treatment since December 2014.

2.  Thereafter, the Veteran's claim should be forwarded to the Director, Compensation Service, for consideration of the assignment of extraschedular rating for bilateral foot disability with consideration given to the January 2014 private examiner description of the Veteran's service-connected bilateral foot disability causing limitation of ankle motion and, possibly, left ankle laxity, the history of five foot surgeries since May 2007, and the Veteran's loss of working time for such surgeries.

3.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


